FOURNET, Chief Justice.
On joint motion of counsel for appellant-respondent, Davis-Wood Lumber Company, and counsel for appellee-relator, Mrs. Winnie Davis Wood, et ah, and the showing that this Court lacks appellate jurisdiction in this case as the record fails to affirmatively disclose the amount in dispute exceeds $2,000, see Louisiana Board of Pharmacy v. Smith, 221 La. 1026, 61 So.2d 513, and cases cited therein; Adger v. Oliver, 222 La. 793, 64 So.2d 6.
By virtue of the authority vested in this Court by LSA-R.S. 13:4441, 13:4442, it is ordered that this case be transferred to the Court of Appeal, First Circuit, the transfer to be made within 30 days after this decree has become final; otherwise the appeal is to be dismissed; the appellant to pay the costs of the appeal to this Court and the costs of transferring the case to the Court of Appeal; all other costs to await the final disposition of the case.